Citation Nr: 1427997	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-01 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right shoulder tendinitis.

2.  Entitlement to an initial compensable rating for status postoperative right 2nd toe.  

3.  Entitlement to an initial compensable rating for status postoperative left 2nd toe.  

4.  Entitlement to an initial compensable rating for herpes simplex labialis.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty for training from February 1988 to June 1988 and on active duty from June 1989 to July 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The August 2009 rating decision granted service connection for right shoulder tendinitis (10 percent), status postoperative right 2nd toe (noncompensable), status postoperative left 2nd toe (noncompensable), and herpes simplex labialis (noncompensable); and denied service connection for residuals of cold weather injuries of the right and left feet, tinnitus, and allergic rhinitis.  The Veteran disagreed with the decision and perfected this appeal.  

In October 2010, the RO granted service connection for residuals of cold weather injuries to the feet and also granted service connection for allergic rhinitis.  These issues were resolved and are no longer for consideration.  

The Veteran failed to report for a videoconference hearing scheduled in May 2011.  The Veteran has not provided good cause for her failure to report and the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

To the extent additional evidence was added to the record following the October 2010 Statement of the Case, it either duplicates information already considered or is not relevant to the appeal issues.  

This appeal was processed using VA's virtual system.  The VBMS and Virtual VA folders have been reviewed.  

The issues of entitlement to an initial compensable rating for herpes simplex labialis and of entitlement to service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right shoulder tendinitis is manifested by arm motion limited at shoulder level.  

2.  The Veteran is status post surgical repair of a hammer toe of the right 2nd toe with no more than mild residuals, to include a 1.5 cm scar.  She does not have hammer toes of all toes on the right foot.

3.  The Veteran is status post surgical repair of a hammer toe of the left 2nd toe with no more than mild residuals, to include a 1.5 cm scar.  She does not have hammer toes of all toes on the left foot.  

4.  Tinnitus had its onset during service.   


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating for right shoulder tendinitis are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5024, 5201 (2013).  

2.  The criteria for an initial compensable rating for status postoperative right 2nd toe are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5282; 38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).

3.  The criteria for an initial compensable rating for status postoperative left 2nd toe are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5282; 38 C.F.R. § 4.118, Diagnostic Code 7804.

4.  Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision to grant service connection for tinnitus, a detailed discussion as to how VA satisfied its duty to notify and to assist with regard to this issue is not required.  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the remaining issues decided herein.  In March 2009, in connection with a pre-discharge claim, the Veteran was given notice of the information and evidence necessary to substantiate a claim for disability compensation.  She was further advised of the information she was responsible for providing and of the evidence VA would attempt to obtain.  The notice also provided information as to how VA assigns disability ratings and effective dates.  The Board notes that the claims for increase are "downstream" issues in that they arose following the initial grants of service connection.  The claims were most recently readjudicated in the October 2010 Statement of the Case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, post-service military treatment facility records, and VA medical records.  The Veteran was provided VA examinations in April 2009, May 2009, September 2010 and October 2010.  These examinations contain findings necessary for rating purposes and are considered adequate.  The Board acknowledges that the Veteran has not had recent examinations to assess the severity of her right shoulder and hammer toes.  She has not, however, specifically asserted worsening and the duty to assist does not require that a claim be remanded solely because of the passage of time.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (2013).

Analysis

Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2013).

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  The disabilities have not significantly changed and uniform evaluations are warranted.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant." 38 C.F.R. § 4.40.

	i. Right shoulder tendinitis

The RO rated the Veteran's right shoulder pursuant to Diagnostic Codes 5024 (tenosynovitis) - 5201 (limitation of arm motion) and this is appropriate.  The diseases under diagnostic codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout which will be rated under diagnostic code 5002.  

Evidence of record shows that the Veteran is right hand dominant.  Limitation of motion of the major arm is evaluated as follows: at shoulder level, 20 percent; midway between side and shoulder level, 30 percent; and to 25 degrees from side, 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The Veteran has been assigned a 10 percent evaluation.  The evaluation contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59 (2013).  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of motion to shoulder level.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran underwent a VA general medical examination in April 2009.  She reported 9/10 sharp, stabbing pain in the right shoulder one time a month with sleeping on it.  The pain usually subsides in a couple of hours and is alleviated with medication.  She denied any dislocation, subluxation, inflammatory arthritis or prosthesis.  There were no limitations on daily activities or occupation.  On physical examination, ankylosis was not present and the only objective finding was pain with range of motion.  Right shoulder motion was flexion to 180 degrees with pain; abduction to 180 degrees with pain; and internal rotation and external rotation to 90 degrees.  The examiner noted that pain, including pain on repeated use and pain during flare-ups, fatigue, weakness, lack of endurance and incoordination may limit joint function when the Veteran was removed from the sphere of physical examination.  However, he could not determine, without resort to mere speculation, whether any of these factors caused additional functional loss in the Veteran's personal environment.  Right shoulder x-rays showed tendinopathy.  Diagnosis was right shoulder tendinitis.  

In her September 2009 notice of disagreement, the Veteran reported that her shoulder pops out at least once a week, not once a month.  She also stated that a brace was issued and that there was functional limitation in that she could not lift her arm to shoulder level without pain.  

On VA examination in October 2010, the claims folder and medical records were reviewed.  The Veteran reported that her right shoulder feels like it comes out of place and she has popping with movement.  She had physical therapy with band training for strengthening and wears a sling while sleeping.  She also reported giving way, instability, pain, weakness and decreased joint motion speed, but denied deformity, stiffness, or incoordination.  She reported episodes of dislocation or subluxation several times a week.  There were no locking episodes, effusions or flare-ups.  On physical examination, there were no recurrent shoulder dislocations.  There was guarding of movement with attempts to abduct and flex the right shoulder.  Right shoulder range of motion was flexion 0 to 100 degrees; abduction 0 to 90 degrees; internal rotation 0 to 45 degrees; and external rotation 0 to 60 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitations after repetitive motion.  The joint was not ankylosed.  Diagnosis was right shoulder strain.  Problem associated with the diagnosis was tendonitis.  The disability caused problems with lifting and carrying and difficulty reaching.  Effects on usual daily activities were mild.  

On review, the Veteran's abduction was 0 to 90 degrees on recent examination.  Normal abduction is from 0 to 180 degrees.  See 38 C.F.R. § 4.71a, Plate I.  Thus, shoulder motion is shown to be limited at the shoulder level in abduction.  Range of motion was also limited in flexion and internal and external rotation.  Considering the Veteran's complaints throughout the appeal period, to include that she could not lift her arm to shoulder level without pain, the Board finds that the disability picture more nearly approximates the criteria for an initial 20 percent rating.  

A rating greater than 20 percent is not warranted at any time during the appeal period.  See Hart.  Arm motion is not limited to midway between side and shoulder level and objective pathology does not support a higher evaluation based on functional impairment, to include pain on motion or other factors.  In sum, there is no credible lay or medical evidence that the appellant is functionally limited to midway between the side and the shoulder level.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has considered the Veteran's reports of frequent right shoulder dislocations.  She is competent to report feeling as if her shoulder has dislocated; however, her reports are not supported by objective findings of record.  Here, there is a conflict between the lay and medical evidence.  We find that the medical evidence prepared by a skilled professional is far more probative and more credible than her lay evidence.  In sum, the lay evidence of popping and coming out of place are inconsistent with the medical evidence and such lay evidence is not credible.  

	ii. Right and left second toes

Service treatment records show that the Veteran underwent hammer toe surgical repair of both the right and left second toes.  The RO rated the disabilities under 38 C.F.R. § 4.71a, Diagnostic Code 5282 and this is appropriate.  Under this provision, hammer toes are rated as follows: all toes, unilateral without claw foot (10 percent); and single toes (noncompensable).  

On VA examination in April 2009, the Veteran reported a 10/10 sharp, burning pain 2 times a week with normal daily activity in her left toe.  The pain will usually subside in an hour.  On the right toe, she had a 7/10 sharp, burning pain 1 time a week with normal daily activity.  The pain will usually subside in a couple of hours.  She treats the pain with Motrin.  She stated that she cannot do any running, stand greater than 1 hour, or walk greater than 2 miles due to bilateral second toe pain.  On physical examination, gait was normal.  The only objective findings were tenderness to palpation of the bilateral second toes, and swelling of the left second toe.  The Veteran flinched with palpation of the left second toe.  The Achilles tendons were aligned.  X-rays showed post-operative changes on the left with metatarsophalangeal joint hyperextendability; and postoperative changes on the right.  Diagnosis was sequelae postoperative bilateral second toes.  

In her September 2009 notice of disagreement, she reported that she walks pigeon toed and has abnormal wear pattern on her shoes.  

The Veteran underwent additional VA examination in October 2010.  The claims folder was reviewed.  She reported that she had hammer toes on both feet during service and they are a little better after surgery.  She currently had some pain in the mornings on awakening with redness and swelling.  She also reported pain, swelling, heat, and redness in the feet with walking and standing.  On physical examination of the left and right feet, there was no evidence of painful motion, swelling, tenderness, instability, weakness or abnormal weight bearing.  The left 2nd toe had a 1.5 cm surgical scar and the right 2nd toe had a 1.5 cm surgical scar in midline on the dorsum of the toe.  There was no claw foot on the right or left.  X-rays of the feet were normal.  Diagnosis was hammertoe, bilateral second toes, status post surgical repair, with mild residuals.  

On review, the Veteran had hammer toes on the 2nd toe of each foot.  She underwent surgical repair during service and any current residuals are mild.  The Board acknowledges the Veteran's complaints, but she does not have hammer toes of all toes on either foot and the disability picture, to include consideration of any functional impairment, does not more nearly approximate a compensable rating under Diagnostic Code 5282.  The associated scars are not shown to be unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  In summary, the criteria for a compensable rating are not met at any time during the appeal period for either foot.  See Hart.  

The Board observes that the Veteran is currently service-connected for frostbite residuals of the feet and is assigned a 10 percent rating for each foot under Diagnostic Code 7122.  These ratings contemplate the Veteran's complaints of pain in each foot.  

As to the claims for increase decided herein, the Board has also considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2013).  On review, the referenced diagnostic codes contemplate the Veteran's claimed symptoms.  For example, right shoulder pain, limitation of motion, functional impairment, and hammer toes.  Higher schedular ratings are available for greater levels of disability.  As the rating criteria are considered adequate, referral for consideration of extraschedular ratings is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The evidence does not suggest that the Veteran's service-connected right shoulder tendinitis and postsurgical bilateral hammer toes are of such severity so as to preclude gainful employment.  Thus, the Board declines to infer a claim of entitlement to a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

Service connection

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

The Veteran underwent a VA audiology examination in May 2009.  At that time, the Veteran reported military noise exposure such as aircraft, generators, and gunfire.  She reported unilateral tinnitus on the left only.  It was described as recurrent, once a month for seconds.  The examiner noted that the rare episodes of head noises described were consistent with normal auditory function and were not consistent with the presence of tinnitus with an etiology of noise exposure.  

In her September 2009 notice of disagreement, the Veteran reported that she was constantly exposed to noise in aviation units and that the tinnitus was bilateral and occurred at least weekly.  

The Veteran underwent additional VA examination in September 2010.  The claims folder was not available for review.  She reported ringing in the ears, associated with the onset of migraines.  The episodes occur approximately once a month.  The examiner stated that it was generally accepted that head noise that occurs less than once a week and lasts less than 5 minutes is consistent with normal auditory function and not clinically significant or typical of an etiology of noise exposure.  Therefore, it was less likely than not that the Veteran had clinically significant tinnitus that was related to military service.  

The Board acknowledges the negative opinions as set forth above.  Notwithstanding, complaints of tinnitus were noted on the May 2009 examination, which was prior to the Veteran's discharge from service.  Additionally, review of the Veteran's service treatment records shows that on an undated "termination" questionnaire, she responded "yes" to the question, "[d]o you hear any ringing, clicking or buzzing in your ears."  She further circled the word "ringing" and a handwritten note indicates "sometimes".  

The Veteran is competent to report that she currently experiences ringing in her ears.  Charles v. Principi, 16 Vet. App. 370 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  Additionally, there is evidence that she experienced ringing in her ears during service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has tinnitus which had its onset during service.  Thus, service connection is warranted.  See 38 C.F.R. § 3.102.  


ORDER

An initial 20 percent rating for right shoulder tendinitis, and no more, is granted, subject to the laws and regulations governing the award of monetary benefits.  

A compensable rating for status postoperative, right 2nd toe is denied.

A compensable rating for status postoperative, left 2nd toe is denied.  

Service connection for tinnitus is granted.  



REMAND

Rating for herpes simplex labialis

The RO assigned a noncompensable rating for service-connected herpes simplex labialis.  The Veteran contends that the assigned rating does not adequately reflect the severity of her disability.  

The Veteran underwent a VA general medical examination in April 2009 and at that time, there were no complaints or findings relating to herpes simplex.  In her September 2009 notice of disagreement, the Veteran reported loss of skin and that it breaks and bleeds at least monthly.  She also requires treatment (cream) monthly.  

The Veteran most recently underwent a VA examination in October 2010.  She reported a painful lesion of the lower lip that occurs in cold weather, usually in October or November, usually once or twice a year.  She had recently noticed a lesion on the right upper lip.  The course since onset was intermittent with remissions and she uses Valacyclovir as needed.  On physical examination, there was no disfigurement or disfiguring scar of the face.  The examination was normal at that time with no lesions noted to the lips, tongue or oral mucosa.

On review, it does not appear that the Veteran has been examined while the service-connected herpes simplex was active.  Under these circumstances and considering the length of time since the previous examination, the Board finds that additional examination is needed.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (to the extent the Veteran's claimed condition involves active and inactive stages, the examination should be conducted during the active stage).  

Service connection for PTSD

In October 2010, the RO denied service connection for PTSD.  The Veteran filed a notice of disagreement with this issue in October 2010 and also indicated that she wanted a Decision Review Officer (DRO) hearing.  

According to VACOLS (Veterans Appeals Control and Locator System), this issue was withdrawn by the appellant on October 3, 2011.  Review of the claims folder, however, shows that on October 3, 2011, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, wherein she stated:

I wish to withdraw my hearing in order to submit the supporting documentation related to Post traumatic stress disorder due to sexual trauma.  I wish to be rescheduled at a later date.  

The referenced statement suggests that the Veteran was temporarily withdrawing her request for a DRO hearing.  The Board does not consider the statement a withdrawal of the notice of disagreement as to the PTSD.  Thus, the notice of disagreement remains pending and a remand is necessary so that a Statement of the Case can be furnished.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and ask her to identify any private or VA treatment for herpes simplex labialis.  If private treatment is identified, the Veteran should submit a properly completed authorization for release.  The AOJ should request any identified records pursuant to 38 C.F.R. § 3.159(c)(1), (2).  

2.  Thereafter, the AOJ should schedule the Veteran for a VA examination to determine the current nature and severity of herpes simplex labialis.  To the extent feasible, the examination should be scheduled during an active phase of the condition.  The virtual folder should be available for review.

A complete rationale should be provided for any opinion offered.   

3.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the issue of entitlement to an initial compensable rating for herpes simplex labialis.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a Supplemental Statement of the Case.  

4.  The AOJ should determine whether the Veteran still wants a DRO hearing on the issue of service connection for PTSD.  Further, the AOJ shall issue a Statement of the Case addressing entitlement to service connection for PTSD.  If, and only if, the appellant completes her appeal by filing a timely substantive appeal on the issue should it be returned to the Board.  38 U.S.C.A. § 7104 (West 2002).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


